              Case 2:15-cr-00140-MCE Document 261 Filed 06/17/20 Page 1 of 6


1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     JESSICA CORRO
6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                            Case No.: 2:15-CR-140 MCE
12
                    Plaintiff,
13
     vs.                                                  STIPULATION AND ORDER
14                                                        CONTINUING STATUS CONFERENCE
     JESSICA CORRO, and GLADYS                            AND EXCLUDING TIME UNDER THE
15                                                        SPEEDY TRIAL ACT
     MONDRAGON,
16
                    Defendants.                           Date:       June 18, 2020
17                                                        Time:        10:00 a.m.
                                                          Court:      Hon. Morrison C. England, Jr.
18

19

20

21
            This matter was previously set for a status conference/potential change of plea hearing on
22

23   January 9, 2020. On December 18, 2019, the Court on its own motion by a Minute Order (ECF

24   Docket Entry Number 241) vacated the hearing and re-set the matter for April 16, 2020. During
25   that period, a series of national, state, and local events unfolded related to efforts to mitigate the
26
     spread of COVID-19. The Chief Judge for the Eastern District of California issued General
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:15-cr-00140-MCE Document 261 Filed 06/17/20 Page 2 of 6


1    Order 612 on March 18, 2020. General Order 612, to mitigate the spread of COVID-19,
2
     restricted access to the federal courthouses within the district until May 1, 2020. On April 17,
3
     2020, the Court issued General Order 617 to extend the courthouse restrictions until June 1,
4
     2020. General Order 618, issued on May 13, 2020, extended the courthouse restrictions until
5

6    further notice.

7           Ms. Corro and Ms. Mondragon are released under pre-trial conditions. Both live in
8
     separate locations in Southern California. On March 19, 2020, California Governor Gavin
9
     Newsom issued Executive Order N-33-20 ordering all California residents to shelter in place
10
     unless their services are needed to perform work in critical infrastructure functions. This
11

12   Executive Order prevented defense counsel and their respective clients from meeting in-person.

13   These meetings are necessary to prepare for a change of plea hearing and to discuss the
14
     consequences of a change of plea, including immigration consequences. A gradual easing of
15
     shelter in place restrictions is occurring throughout California at the present time. It is
16
     anticipated that in person client meetings will soon be possible. This matter has previously been
17

18   continued by Court Order, followed by a corresponding stipulation of the parties, based on these

19   same public health concerns related to the COVID-19 pandemic.
20
            The case involves allegations of transportation and distribution of controlled substances
21
     involving locations ranging from Southern California, Nevada, Utah, and this district. The
22
     investigation included a court-authorized wiretap to investigate a drug trafficking organization
23

24   believed to be based out of Redding, California. The arrest of Ms. Mondragon and Ms. Corro

25   occurred in Orland, California, approximately 100 miles from Sacramento. Investigation of the
26
     events surrounding their alleged participation in this case therefore involves an extensive area
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:15-cr-00140-MCE Document 261 Filed 06/17/20 Page 3 of 6


1    spanning at least three states.
2
            The government has outlined a potential resolution of the case as to both Ms. Corro and
3
     Ms. Mondragon. Both defendants face potential consequences relating to their citizenship status
4
     if the matter resolves through a negotiated disposition. In addition, defense counsel for both
5

6    defendants desire to conduct additional research regarding the potential impact of the First Step

7    Act on any proposed disposition. Defense counsel are therefore in need of additional time to
8
     conduct investigation and legal research as to the potential consequences of a negotiated
9
     settlement.
10
            Plaintiff United States of America by and through Assistant United States Attorney Paul
11

12   Hemesath, and Attorney Tasha Chalfant on behalf of Defendant Gladys Mondragon, and

13   Attorney Todd D. Leras on behalf of Defendant Jessica Corro, stipulate as follows:
14
            1.     By this stipulation, Defendants now move to exclude time between June 18, 2020
15
                   and August 27, 2020 under Local Code T-4. The United States does not oppose this
16
                   request.
17

18          2. Due to the volume of discovery in the case and the extensive geographical distance

19                 between locations relevant to this investigation, defense counsel for Ms. Mondragon
20
                   and Ms. Corro are engaged in ongoing review of the discovery and defense
21
                   investigation related to potential defenses and sentence mitigation in this matter. This
22
                   investigation is necessary to ensure that potential defenses are explored and discussed
23

24                 with each defendant in the case.

25          3.     Defense counsel for Ms. Mondragon and Ms. Corro represent and believe that failure
26
                   to grant additional time as requested would deny each of them the reasonable time
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:15-cr-00140-MCE Document 261 Filed 06/17/20 Page 4 of 6


1               necessary for effective preparation, taking into account the exercise of due diligence.
2
            4. Based on the above-stated facts, the parties jointly request that the Court find that the
3
                ends of justice served by continuing the case as requested outweigh the best interest
4
                of the public and the Defendants in a trial within the time prescribed by the Speedy
5

6               Trial Act.

7           5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
8
                seq., within which trial must commence, the time period of June 18, 2020 to August
9
                27, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
10
                (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
11

12              at Defendants’ request on the basis that the ends of justice served by taking such

13              action outweigh the best interest of the public and the Defendants in a speedy trial.
14
            6. Nothing in this stipulation and order shall preclude a finding that other provisions of
15
                the Speedy Trial Act dictate that additional time periods are excludable from the
16
                period within which a trial must commence.
17

18          Assistant U.S. Attorney Paul Hemesath and Attorney Tasha Chalfant have reviewed this

19   proposed order and authorized Todd Leras via email to sign it on their behalf.
20
     DATED: June 15, 2020
21                                                        By      /s/ Todd D. Leras for
                                                                  PAUL HEMESATH
22                                                                Assistant United States Attorney
23
     DATED: June 15, 2020
24                                                        By      /s/ Todd D. Leras for
                                                                  TASHA CHALFANT
25                                                                Attorney for Defendant
                                                                  GLADYS MONDRAGON
26

27   DATED: June 15, 2020
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:15-cr-00140-MCE Document 261 Filed 06/17/20 Page 5 of 6


1                                            By    /s/ Todd D. Leras
                                                   TODD D. LERAS
2
                                                   Attorney for Defendant
3                                                  JESSICA CORRO

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:15-cr-00140-MCE Document 261 Filed 06/17/20 Page 6 of 6


1                                                 ORDER
2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
3
     hereby ordered that the status conference in this matter, scheduled for June 18, 2020, is vacated.
4
     The Court further finds, based on the representations of the parties and Defendants’ request to
5

6    exclude time, that the ends of justice served by granting a continuance outweigh the best interests

7    of the public and the Defendants in a speedy trial. Time shall be excluded under the Speedy
8
     Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney
9
     preparation taking into consideration the exercise of due diligence for the period from June 18,
10
     2020, up to and including August 27, 2020.
11

12          IT IS SO ORDERED.

13   Dated: June 16, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
